         Case 1:18-cv-09021-JGK Document 3 Filed 10/03/18 Page 1 of 29



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MAGNUM GLOBAL VENTURES, INC. and
 ELLIS C. REED a/k/a ELI REED,                             Case No.: 18 Civ. ______

                      Plaintiffs,
                                                           JURY TRIAL DEMANDED
        v.

 CAMERON GILES, p/k/a CAM’RON, and
 JOHN DOES 1-10,

                      Defendants.


                                        COMPLAINT

       Plaintiffs Magnum Global Ventures, Inc. (“MGV”) and Ellis C. Reed aka “Eli Reed”

(“Reed”; collectively with MGV, “Plaintiffs”), by their attorneys Cowan, DeBaets, Abrahams &

Sheppard LLP, complain and allege against defendants Cameron Giles, p/k/a Cam’ron (“Giles”),

and John Doe Defendants 1-10 (“John Does”; collectively with Giles, “Defendants”) as follows:

                                      INTRODUCTION

        1.    This case is about a popular celebrity’s selective and self-serving respect for

Copyright Law, and his unauthorized exploitation of an iconic photograph – taken by a prolific

photojournalist who has spent his life using images to spread awareness of important issues of

public concern around the world – to peddle his latest mixtape and associated merchandise.

        2.    The celebrity in question is defendant Giles, the popular rapper professionally

known as Cam’ron, and his lack of respect for art created by others stands in surprising contrast

to the aggressive manner in which he defends his own works.

        3.    For instance, on September 26, 2005, Giles filed a federal copyright infringement

lawsuit against R&B singer R. Kelly, Zomba Recording Corp., R. Kelly Publishing, Inc., and
        Case 1:18-cv-09021-JGK Document 3 Filed 10/03/18 Page 2 of 29




Zomba Songs, Inc., claiming that Kelly had taken sole credit for creating “Snake – Remix,” a

song they had written together. He alleged Kelly was making money from DVD and ringtone

sales without compensating him. See Complaint at ¶¶ 20-21, Giles v. Kelly et al., No. 05 Civ.

08284 (JES) (S.D.N.Y. Sept. 26, 2005).

       4.     A month later, on October 24, 2005, Giles sued rapper Kanye West, along with

Universal Music Group, Inc., and EMI Blackwood Music, Inc., for copyright infringement of a

song entitled “Gone,” which Giles also claimed to have co-authored. See Complaint at ¶¶ 16-

18, Giles v. West et al., No. 05 Civ. 09068 (VM) (S.D.N.Y. Oct. 24, 2005).

       5.     On January 8, 2008, Giles, though his company Diplomatic Man, Inc.

(“Diplomatic Man”), filed a federal lawsuit against Nike, Inc. (“Nike”), asserting one count of

copyright infringement regarding Nike’s use of the song “The Second Coming.” The action

was eventually dismissed, and Judge Lynch ordered Diplomatic Man to pay Nike $414,596.34

in attorneys’ fees and costs. See Diplomatic Man, Inc. v. Nike, Inc., No. 08 Civ. 139 (GEL),

2009 WL 935674, at *3 (S.D.N.Y. Apr. 7, 2009).

       6.     In awarding Nike its attorneys’ fees, Judge Lynch opined that “[p]laintiff’s claim

of copyright infringement was objectively unreasonable on the merits and this unreasonableness

was further compounded by plaintiff’s conduct throughout the proceeding. As an initial matter,

it is not even clear that plaintiff owns the copyright in ‘The Second Coming.’” Id.

       7.     On November 25, 2016, Giles posted an Instagram video message to Dana White,

the president of the Ultimate Fighting Championship, stating as follows: “you been using my

song all week to promote the Conor McGregor fight at Madison Square Garden, the song

‘Welcome to New York City’ featuring JAY-Z, off my album ‘Come Home with Me’; once

again, nobody reached out to me. . . . We’ll be reaching out tomorrow, me and my lawyer.”



                                               2
         Case 1:18-cv-09021-JGK Document 3 Filed 10/03/18 Page 3 of 29




       8.       For an artist who purports to guard his copyrights as jealously and aggressively as

Giles (even to the point of suing over works he may not even own), his indifference for, and

cavalier attitude toward using the work of another prominent artist – Eli Reed – is startlingly

hypocritical.

       9.       In 1987, Reed, a prolific and award-winning professional photographer and

photojournalist, took the iconic photograph entitled “Harlem street scene. Children playing in an

abandoned and junked car” (the “Photograph”), which was published in his first book Black in

America. The Photograph was so central to Reed’s career, that he featured it on the cover of his

career retrospective, Eli Reed: A Long Walk Home.

       10.      Without authorization, Giles used the Photograph as an album cover for a

commercially available “mixtape” album entitled “The Program” (the “Album”). He has

displayed the Photograph at the point of sale of the mixtape, plastered the Photograph all over

merchandise, created videos on his social media pages featuring the Photograph, and even

promoted his collaboration with Reebok using the Photograph, all without the least regard for

Reed’s intellectual property rights, despite Giles’ self-serving and duplicitous stance on

enforcement when it comes to work he himself has purportedly created.

       11.      Giles believes he should be paid when someone else uses his songs without

permission but sees no problem exploiting the works of others to sell his own music and

merchandise.

       12.      As detailed more fully below, Defendants capitalized on the Photograph without

permission, credit, or compensation, and have brazenly promoted Giles’ music, merchandise,

and overall brand by misappropriating another artist’s creative work, by encouraging others to

do so, and by deleting Reed’s credit to authorship of the Photograph.



                                                 3
           Case 1:18-cv-09021-JGK Document 3 Filed 10/03/18 Page 4 of 29




                                 NATURE OF THE ACTION

       13.     This is an action for an injunction, damages, and other appropriate relief arising

out of Defendants’ violations of Sections 106, 501, 1202(a), and 1202(b) of the Copyright Act,

17 U.S.C. § 101, et seq. (hereinafter the “Copyright Act”).

       14.     Defendants have engaged in willful direct and contributory infringement of the

copyright in Reed’s Photograph and have knowingly and willfully removal or altered copyright

management information (“CMI”) in connection with the Photograph, namely, Reed’s

authorship credit.

                                JURISDICTION AND VENUE

       15.      This Court has federal question jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

       16.     Upon information and belief, this Court has personal jurisdiction over Giles

because Giles is an individual who has committed tortious acts within New York, as well as

outside New York.

       17.     Upon information and belief, Giles regularly does business and/or derives

substantial revenue from goods and services used, sold, or offered for sale in New York.

       18.     Upon information and belief, Giles derives substantial revenue from interstate

commerce through the sale of music (both physical and digital), merchandise, concert tickets,

and other promotional services such as in-person appearances.

       19.     Upon information and belief, Giles should have reasonably expected that his

unauthorized use of the Photograph would have consequences within New York.

       20.     Upon information and belief, Giles has transacted a substantial and integral

portion of his business within this District. By way of example, on December 22, 2017, Giles



                                                 4
           Case 1:18-cv-09021-JGK Document 3 Filed 10/03/18 Page 5 of 29




posted on Instagram that he had completely sold out a concert at New York’s Irving Plaza, a

venue which can accommodate over 1,000 concertgoers.

       21.     Giles has also performed at many other popular New York concert venues,

including, but not limited to, the Ford Amphitheater at Coney Island Boardwalk, the Highline

Ballroom, and the Hammerstein Ballroom. Upon information and belief, Giles has sold

merchandise bearing the Photograph at these or other venues in New York.

       22.     Perhaps in an ode to his Harlem upbringing, Giles has written many songs about

New York, including “Harlem Streets” and “Welcome to New York City.” The New York

Times has hailed Giles as “Harlem’s most prominent rapper.”

       23.     Additionally, Giles has appeared numerous times on the VH1 television show

“Love and Hip Hop: New York,” which explores New York’s hip hop scene.

       24.     Upon information and belief, this Court has personal jurisdiction over the John

Doe Defendants because they are individuals domiciled in New York City and who transact

business within this District and have caused injury to Plaintiffs’ interests in this District.

       25.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b)(1)-(2) and

1400(a).

                                          THE PARTIES

       26.     Plaintiff Ellis Reed is a prolific award-winning professional photographer and

photojournalist widely known for his photographic documentation of foreign wars, including in

Central America, Lebanon, Haiti, and Panama. Reed has documented the Million Man March,

the Lebanese civil war, conflict in Zaire, the plight of the homeless in America, and the lives of

African Americans as photographed over a period of more than 40 years.




                                                  5
        Case 1:18-cv-09021-JGK Document 3 Filed 10/03/18 Page 6 of 29




       27.     Reed has written several books, including, Beirut: City of Regrets, Black In

America, which included the Photograph, and his award-winning retrospective Eli Reed: A Long

Walk Home, which featured the Photograph as its cover image. He has exhibited his

photographs around the country, in Europe, and the rest of the world.

       28.     Reed has won numerous awards for his photography work including the World

Press Award, Overseas Press Club Award, World Understanding Award, Lucie Foundation

Award in Documentary Photography, Mark Twain Associated Press Award, Kodak World

Image Award for Fine Art Photography, and the W. Eugene Smith Grant in Documentary

Photography.

       29.     Reed was nominated for the Pulitzer Prize for Feature Photography in 1982 by the

Pulitzer Prize selection committee.

       30.     Reed has lectured and taught at the International Center of Photography,

Columbia University, New York University, and Harvard University. He has resided in New

York intermittently since 1984 and took the Photograph in New York.

       31.     Most recently, Reed has been teaching as a Clinical Professor at the University of

Texas at Austin, and his students have been named as some of the most influential young

photojournalists of this generation. These students carry on Reed’s legacy of spreading

awareness of happenings all around the world.

       32.     Reed has worked for a number of organizations such as Save the Children,

UNICEF, and many others, dating from 1979 to the present. He has mentored amateur and

professional photographers from all over the world, teaching them how to take intelligent and

meaningful photographs about their areas of interest, and that help the common good. Recently,




                                                6
         Case 1:18-cv-09021-JGK Document 3 Filed 10/03/18 Page 7 of 29




Reed helped a neighborhood organization in Lansing, Michigan by training a local

photographer to take intelligent photographs capturing the core of the community.

        33.   Magnum Photos International, Inc. (“Magnum”), is an international

photography agency structured as a cooperative owned by its photographer members, including

Reed.

        34.   Founded in 1947, Magnum represents some of the world’s most renowned

photographers in both the art photography and photojournalism fields.

        35.   Magnum is a self-selecting agency; membership in Magnum is a years-long

process and is considered one of the highest accolades a photographer can receive.

        36.   Reed was the first African-American member in Magnum, voted in as a nominee

in 1983, associate in 1985, and as a full member in 1988. He is the only member ever voted in

directly from a staff position as a newspaper photographer.

        37.   Reed was elected in 2018 to the Magnum International Foundation Board which

has been a strong influence in aiding diversity and teaching emerging young photographers

from all over the world.

        38.   MGV, a subsidiary of Magnum, handles Magnum’s commercial endeavors and

has offices in New York and internationally.

        39.   Giles is a rapper, actor, and entrepreneur, who was the leader or member of

several hip-hop groups starting in the 1990s.

        40.   Giles has released six full-length solo albums, seven EPs, 25 singles, two

collaborative albums, and has self-released ten “mixtapes,” including 2017’s “The Program,”

the cover of which features the Photograph.




                                                7
         Case 1:18-cv-09021-JGK Document 3 Filed 10/03/18 Page 8 of 29




       41.    John Does 1-10 represent the internet users who have posted content relating to

Giles’ Album that incorporate the Photograph. Plaintiffs do not know the true names of the

John Doe Defendants, and therefore sue these Defendants by fictitious names. Plaintiffs will

amend this Complaint to allege the true names and capacities of these John Doe Defendants

when ascertained.

                                 FACTUAL BACKGROUND

Ownership of the Photograph

       42.    Reed took the Photograph in 1987. Following is a true and complete copy of the

Photograph, as featured on Magnum’s website:




       43.    Reed selected the subjects, time of day, lighting, camera, lens, focus, space,

framing, contrast, and balance, and then developed a black and white print from the negative.

       44.    The Photograph is highly creative, distinctive, and valuable, and it constitutes an

original creative work that is subject to protection under the Copyright Act.

       45.    Reed owns the copyright in and to the Photograph. His copyright registration

TX0004543968 (effective May 7, 1997) for his book Black In America covers the Photograph,

which is included on page 142 of that book.


                                                8
         Case 1:18-cv-09021-JGK Document 3 Filed 10/03/18 Page 9 of 29




       46.    Pursuant to a written contract with Reed, MGV is Reed’s exclusive representative

in connection with worldwide sale, resale, licensing, distribution, and any other forms of

commercialization of Reed’s photographic works (with some exceptions noted below),

including with respect to the Photograph.

       47.    As an exclusive licensee, MGV has standing to sue Defendants for violation of

the exclusive rights Reed has granted to MGV, including without limitation, the distribution,

sale, and licensing of the Photograph. MGV is contractually authorized to represent Reed in

connection with any legal claims involving infringement of Reed’s copyrights in his photos.

       48.    Per his contract with MGV, Reed retains copyright ownership in all his

photographic works, including the Photograph. Reed also retains the right (subject only to a

non-exclusive license to MGV) pursuant to his contract with MGV to create books, films, and

videos, including with respect to the Photograph.

       49.    Accordingly, Reed has standing to sue for any unauthorized use of the Photograph

in films and/or videos.

       50.    Under the terms of Reed’s contract with MGV, all licensed, authorized uses of the

Photograph are accompanied by copyright management information (“CMI”) that must include

Reed’s full name, as well as a credit to Magnum.

       51.    For example, Magnum features the following CMI below the Photograph, as

excerpted in paragraph 42:




       52.    Reed also has standing to sue Defendants in connection with the removal or

alteration of CMI, as this right is outside the scope of MGV’s exclusive rights.




                                                9
        Case 1:18-cv-09021-JGK Document 3 Filed 10/03/18 Page 10 of 29




Defendants’ Infringing Acts

       53.       Defendants, including Giles, have copied the Photograph in full, distributed and

publicly displayed the Photograph, sold copies of the Album and various articles of

merchandise, and featured videos incorporating the Photograph on social media, all without

authorization.

       54.       Specifically, on November 10, 2017, Giles released the Album which utilized the

entire Photograph as its cover art. Giles superimposed his professional name “CAM’RON” and

the album’s title “The Program” on the bottom right corner of the Photograph. Following is a

true and correct screen shot of the cover art of the Album (the “Album Cover”), as featured on

Giles’ Instagram page on November 7, 2017:




       55.       The Album Cover did not feature the CMI that accompanies all authorized uses of

the Photograph.

       56.       In fact, not only was the proper CMI removed and/or omitted, but it was replaced

by the name “CAM’RON.”

       57.       Giles’ Instagram post made the Photograph immediately available to Giles’ nearly

1.5 million followers.


                                                 10
        Case 1:18-cv-09021-JGK Document 3 Filed 10/03/18 Page 11 of 29




       58.    The Album, featuring the Photograph on its cover, is sold through major music

distribution channels, including Google Play ($9.49) and Amazon ($8.99). Following are true

and correct screen shots of the Album, featuring the Photograph on its cover, as sold through

these online platforms:




                                              11
        Case 1:18-cv-09021-JGK Document 3 Filed 10/03/18 Page 12 of 29




       59.    In addition to the sale of the Album with the Photograph as its cover art,

Defendants’ uses of the Photograph on social media are commercial in nature because Giles

uses his Instagram feed for the purposes of promotion – specifically to promote his own

business interests and ventures including sales of the Album, to maintain and increase his

visibility, and to promote his persona. The John Doe Defendants also use the Photograph on

social media for similar promotional purposes.

       60.    Through investigation, Plaintiffs have also learned that Giles and several of his

associates (the John Doe Defendants) have affixed, or caused to be affixed, the Photograph to

various items of merchandise, including t-shirts, sweatshirts, and coffee mugs offered for sale

online and on-site at Giles’ concerts (collectively the “Infringing Merchandise”). Following are

true and correct screen shots featuring examples of the Infringing Merchandise:




                                               12
Case 1:18-cv-09021-JGK Document 3 Filed 10/03/18 Page 13 of 29




                              13
            Case 1:18-cv-09021-JGK Document 3 Filed 10/03/18 Page 14 of 29




            61.    The Infringing Merchandise, which prominently features the Album’s cover art,

    does not feature the CMI that accompanies all authorized uses of the Photograph.

            62.    Giles and his proxies post extensively to social media sites – including, but

    limited to, on Instagram, Facebook, and Twitter – advertising, displaying, offering for sale, or

    otherwise hawking the Infringing Merchandise.

            63.    Giles, himself, and in particular, a John Doe Defendant with the Instagram

    username “sugadugga15,” have posted repeatedly regarding the Infringing Merchandise, with

    sugadugga15 making such statements as “mixtape out in the streets right now and makeing [sic]

    the program hoodies for me and @mr_camron”.1 Following are true and correct screen shots

    featuring examples of sugadugga15’s Instagram posts:




1
    The term “@mr_camron” refers to Giles’ official Instagram username.


                                                        14
       Case 1:18-cv-09021-JGK Document 3 Filed 10/03/18 Page 15 of 29




       64.   Both “sugadugga15” and John Does with the usernames “greatdame12” and

“donjaididit” have featured the Infringing Merchandise in Instagram posts promoting Giles’

collaboration with Reebok on its “DMX Run 10” sneaker (the “Giles Reebok Sneaker”) which,

upon information and belief, was inspired by Giles’ Harlem roots. Following are true and

correct screen shots of sugadugga15’s, greatdame12’s, and donjaididit’s Instagram posts which

use the Infringing Merchandise to hawk or otherwise promote the Giles Reebok Sneaker:




                                             15
        Case 1:18-cv-09021-JGK Document 3 Filed 10/03/18 Page 16 of 29




       65.   Even in some instances where the Infringing Merchandise is not featured in the

images themselves, posts promoting the Giles Reebok Sneaker refer to the Infringing

Merchandise and its availability for purchase, as shown below, in a true and correct screen shot

of an Instagram post by sugadugga15:




                                              16
       Case 1:18-cv-09021-JGK Document 3 Filed 10/03/18 Page 17 of 29




       66.   Greatdame12 whose Instagram profile states that he works for Reebok, has

uploaded numerous images of himself wearing the Infringing Merchandise:




                                            17
        Case 1:18-cv-09021-JGK Document 3 Filed 10/03/18 Page 18 of 29




       67.   Additionally, Defendants, and even Giles himself, have posted videos on Giles’

Facebook page featuring the Album and Photograph. Following is a true and correct screen

shot of a video posted by Giles to his Facebook page (the “Video”), which shows a still image

of the Photograph for almost a full minute while Giles’ mixtape plays in the background:




                                              18
          Case 1:18-cv-09021-JGK Document 3 Filed 10/03/18 Page 19 of 29




        68.     The Video does not feature the CMI that accompanies all authorized uses of the

Photograph.

        69.     On information and belief, the Video is or was being used in a commercial

manner, specifically, to promote Giles’ own business interests and ventures including sales of

the Album, to maintain and increase his visibility, and to promote his persona.

        70.     At the time that Defendants copied and distributed the Photograph, they knew or

should have known that they did not have authorization or permission to do so.

        71.     Defendants did not disclose their unauthorized uses of the Photograph to Plaintiffs

or seek permission to use the Photograph.

        72.     Or about February 26, 2018, upon learning of Defendants’ various uses of the

Photograph, Plaintiffs notified Giles through his attorney of his infringing conduct and

attempted to resolve this matter amicably in the form of a retroactive license, but they were

unsuccessful.

        73.     Thereafter, Plaintiffs through counsel attempted to resolve the matter without

having to go to court, but still received no productive response from counsel for Giles. For

instance, Giles, through counsel, claimed that he did not seek permission to use the Photograph

because the Photograph was in black-and-white, and was presumed to be old and in the public

domain.

        74.     Further, Giles, through counsel, claimed that the online merchandising uses of the

Photograph were not undertaken by Giles. This is false.

        75.     Giles and his representatives also claimed that Giles made no money from the use

of the Photograph because the Album was offered to the public for free. Per paragraph 58 of

this Complaint, this is also false.



                                                19
        Case 1:18-cv-09021-JGK Document 3 Filed 10/03/18 Page 20 of 29




       76.      Nonetheless, because the Photograph is registered, even if the Album was offered

for free, Plaintiffs would still be entitled to statutory damages, as further discussed below.

       77.      Giles further claims that he did not sell any merchandise or authorize anyone else

to sell merchandise featuring the Photograph. Not so.

       78.      In numerous Instagram posts, John Doe Defendant sugadugga15 has stated that

“Program tour shirts still available.” True and correct screen shots featuring examples of

sugadugga15’s Instagram posts showcasing the Infringing Merchandise are shown above in

paragraph 63.

       79.      Despite being on notice of these infringements, Giles and his cohorts continue to

publicly display, distribute, and sell items bearing the Photograph; advertise, market, promote,

and sell Giles’ Album and his other business interests using the Photograph; and advertise,

market, promote, and sell tickets to Giles’ “The Program” Tour using the Photograph.

                          COUNT I – COPYRIGHT INFRINGEMENT
                                  (17 U.S.C. §§ 106 & 501)
                                  (Against All Defendants)

       80.      Plaintiffs incorporate by reference the allegations in each of the preceding

paragraphs as if fully set forth herein.

       81.      The Photograph is an original work of authorship created by Reed and constitutes

copyrightable subject matter under the Copyright Act.

       82.      Reed duly complied with all laws pertinent to the Photograph, registered the

Photograph as part of his book Black In America with the U.S. Copyright Office, and is the

beneficial owner of the rights in the Photograph.

       83.      At all times relevant to the Complaint, MGV is and has been solely and

exclusively authorized to, among other things, reproduce and distribute Reed’s works, including



                                                 20
        Case 1:18-cv-09021-JGK Document 3 Filed 10/03/18 Page 21 of 29




the Photograph, and any items containing the Photograph, in connection with any commercial

use of the Photograph.

       84.    At all times relevant to the Complaint, Reed is and has been solely and

exclusively authorized to, among other things, create books, films, and videos utilizing his

works, including with respect to the Photograph.

       85.    Neither Reed nor MGV has granted to Defendants any right or license to use the

Photograph in any manner whatsoever.

       86.    Defendants’ unauthorized reproduction, distribution, and public display of the

entirety of the Photograph, including on the Internet, in social media, as the cover of the Album,

emblazoned on merchandise such as t-shirts, sweatshirts, and coffee mugs, to promote the Giles

Reebok Sneaker, and in the Facebook Video, all constitute infringements of Reed’s exclusive

rights in the copyrights in and to the Photograph, under 17 U.S.C. § 106.

       87.    Defendants’ infringements of the copyright in the Photograph are deliberate,

willful, and in utter disregard of Plaintiffs’ rights. Giles has already been notified on several

occasions that his and his cohorts’ use of the Photograph constitutes copyright infringement,

and yet he continues to violate Plaintiffs’ rights.

       88.    As a direct and proximate result of Defendants’ infringements of Plaintiffs’

copyrights and exclusive rights under copyright, Plaintiffs are entitled to damages and

Defendants’ profits pursuant to 17 U.S.C. § 504(b).

       89.    Alternatively, Plaintiffs are entitled to the maximum statutory damages, pursuant

to 17 U.S.C. § 504(c), in the amount of $150,000, or such other amounts as may be proper

under 17 U.S.C. § 504(c).




                                                 21
           Case 1:18-cv-09021-JGK Document 3 Filed 10/03/18 Page 22 of 29




        90.     Plaintiffs further are entitled to their attorney’s fees and full costs pursuant to 17

U.S.C. § 505.

        91.     Defendants’ conduct is causing, and, unless enjoined and restrained by this Court,

will continue to cause Plaintiffs great and irreparable injury that cannot fully be compensated or

measured in money. Plaintiffs have no adequate remedy at law. Pursuant to 17 U.S.C. § 502,

Plaintiffs are entitled to injunctive relief prohibiting further infringements of Plaintiffs’

copyright.

            COUNT II – VICARIOUS AND/OR CONTRUBUTORY COPYRIGHT
                                 INFRINGEMENT
                              (17 U.S.C. §§ 105 & 501)
                                   (Against Giles)

        92.     Plaintiffs incorporate by reference the allegations in each of the preceding

paragraphs as if fully set forth herein.

        93.     As set forth above, a tremendous amount of direct copyright infringement by

various internet users (sued herein as John Doe Defendants) has taken place because of Giles’

conduct.

        94.     Reed’s copyrights in the Photograph are directly infringed each time an internet

user without authorization uploads, displays, or distributes the Album Cover, or sells or offers

for sale items featuring the Album Cover, which was originally disseminated by Giles and his

proxies.

        95.     By providing access to the Album Cover, and thereby providing the facilities

necessary for internet users to commit copyright infringement, Giles has and continues to

knowingly materially contribute to the unauthorized reproductions and distributions of the

Album Cover and its infringing use the Photograph.




                                                  22
        Case 1:18-cv-09021-JGK Document 3 Filed 10/03/18 Page 23 of 29




       96.   Indeed, in addition to the John Doe Defendants mentioned above who post images

of the Album Cover and sell Infringing Merchandise, many internet other users have also

uploaded the Album Cover, which violates Plaintiffs’ exclusive rights to display and reproduce

the Photograph. To name just a few, Instagram users “730work,” “izit42st,”

“camerongilbert7651,” and “pushnthelimits” have all uploaded the infringing Album Cover to

their Instagram pages.

       97.   On at least one occasion, an internet user identified at “Jon Powell,” without

Reed’s authority or knowledge, posted the Album Cover with a legend appearing beneath the

Photograph: “Image credit: Cam’ron.” Following is a true and correct screen shot of this post:




                                              23
        Case 1:18-cv-09021-JGK Document 3 Filed 10/03/18 Page 24 of 29




        98.    The dissemination of the infringing image above would not have occurred but for

Giles’ unauthorized use of Plaintiffs’ Photograph. Giles has provided these third parties with

copies of the Photograph for their infringing uses, and on information and belief, has actively

and knowingly induced, encouraged, and materially contributed to these direct infringements.

        99.    Through Plaintiffs’ counsel, Giles has repeatedly been provided with actual

knowledge of the direct infringements occurring on the various sites through which he promotes

his Album, merchandise, tour, and the Giles Reebok Sneaker, including, but not limited to, his

Facebook page, his Instagram page, his Twitter page, and on Google Play and Amazon.

        100. Upon information and belief, Giles has refused to remove the infringing content

or to otherwise act effectively in response to such notice.

        101. Giles has not acted reasonably or in good faith in response to Plaintiffs’ notices of

infringement and repeat infringement.

        102. On information and belief, Giles has the right and ability to control the John Doe

Defendants in connection with their misuse of the Photograph, in that Giles dictates the sites on

which his Album is sold, and the creators, suppliers, distributors, and sellers of his merchandise.

        103. For the reasons stated above, Giles reaps monetary gains from the infringements

by the John Doe Defendants and other third parties and therefore has a direct financial interest

in the infringing activities.

        104. Giles’ acts of secondary copyright infringement have been willful, intentional,

and purposeful, in disregard of and indifference to Plaintiffs’ rights.

        105. As a direct and proximate result of Giles’ infringements of Plaintiffs’ copyrights

and exclusive rights under copyright, Plaintiffs are entitled to damages and Defendants’ profits

pursuant to 17 U.S.C. § 504(b).



                                                24
        Case 1:18-cv-09021-JGK Document 3 Filed 10/03/18 Page 25 of 29




       106. Alternatively, Plaintiffs are entitled to the maximum statutory damages, pursuant

to 17 U.S.C. § 504(c), in the amount of $150,000, or such other amounts as may be proper

under 17 U.S.C. § 504(c).

       107. Plaintiffs further are entitled to their attorneys’ fees and full costs pursuant to 17

U.S.C. § 505.

       108. Defendants’ conduct is causing, and, unless enjoined and restrained by this Court,

will continue to cause Plaintiffs great and irreparable injury that cannot fully be compensated or

measured in money. Plaintiffs have no adequate remedy at law. Pursuant to 17 U.S.C. § 502,

Plaintiffs are entitled to injunctive relief prohibiting further contributory infringements of

Plaintiffs’ copyright.

   COUNT III – VIOLATION OF THE DIGITAL MILLENNIUM COPYRIGHT ACT
       Provision and Distribution of False Copyright Management Information
                                (17 U.S.C. § 1202(a))
                           (Against John Doe Defendants)
           Removal or Alteration of Copyright Management Information
                            (17 U.S.C. § 1202(b)(1) & (2))
                              (Against All Defendants)

       109. Plaintiffs incorporate by reference the allegations in each of the preceding

paragraphs as if fully set forth herein.

       110. Under the terms of Reed’s contract with MGV, all licensed, authorized uses of the

Photograph are required to be accompanied by CMI that includes Reed’s full name, as well as a

credit to Magnum.

       111. Upon information and belief, Defendants, or someone working on their behalf,

removed the CMI from the Photograph without authorization of Plaintiffs or the law and then

distributed the Photograph, with the CMI removed, without the authorization of Plaintiffs or the

law.



                                                25
        Case 1:18-cv-09021-JGK Document 3 Filed 10/03/18 Page 26 of 29




       112. Defendants, including Giles, have also distributed, sold, and offered for sale the

Infringing Merchandise, which features the Album Cover with the required CMI omitted.

       113. On information and belief, Defendants’ removal of the CMI from the Photograph

was intentional, and Defendants’ distribution of the Photograph was with knowledge that the

CMI had been removed without authorization.

       114. This conduct violates 17 U.S.C. § 1202(b) of the Digital Millennium Copyright

Act (“DMCA”), which prohibits the intentional removal of CMI or the distribution of

copyrighted works with altered or removed CMI.

       115. Upon information and belief, the alteration and/or removal of said CMI was made

by Defendants intentionally, knowingly and with the intent to induce, enable, facilitate, or

conceal its infringement of Reed’s copyrights in the Photograph.

       116. Defendants were clearly using someone else’s copyrighted work without

permission for commercial and promotional purposes, and Giles intended for others to continue

disseminating the Album Cover and merchandise bearing the Album Cover far and wide to

increase sales and professional exposure. To include a credit line on the Photograph would

have been to draw attention the fact that the Photograph belonged to someone else, and

removing it allowed Giles and his cohorts to continue their infringing business practices with

their heads buried in the sand.

       117. For the same reasons, Defendants also knew, or should have known, that such

alteration and/or removal of said copyright management information would induce, enable,

facilitate, or conceal their infringement of Reed’s copyright in the Photograph.

       118. At least one John Doe Defendant (tentatively identified herein as Jon Powell) has

also violated 17 U.S.C. § 1202(a)(1) and (2) by attributing the authorship of the Photograph to



                                               26
        Case 1:18-cv-09021-JGK Document 3 Filed 10/03/18 Page 27 of 29




Giles as opposed to Reed. The CMI provided by Powell is false because Giles is not, in fact, the

author or owner of the Photograph, and does not otherwise deserve credit for the Photograph.

       119. Provision of the aforementioned false CMI was undertaken with the intent to

induce, enable, facilitate, or conceal infringement for the reasons stated above.

       120. Reed has suffered injury as a result of Defendants’ violation of 17 U.S.C. §

1202(a) and (b), and as the owner of the copyright in the Photograph, Reed is entitled to bring a

civil action against Defendants under 17 U.S.C. § 1203(a).

       121. Under 17 U.S.C. § 1203(c), Reed is entitled to actual damages and profits

attributable to the violation or statutory damages in an amount no less than $2,500 and no more

than $25,000, for their violations of the DMCA.

       122. Under 17 U.S.C. § 1203(b), Reed is further entitled to attorney’s fees and costs as

a result of Defendants’ violation of the DMCA.

       123. Defendants’ acts have caused, and will continue to cause, irreparable injury to

Reed. Reed has no adequate remedy at law and is thus entitled to an injunction under 17 U.S.C.

§ 1203(b), along with damages as set forth above.

                                   PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs respectfully demand:

       A.     That the Court find that Defendants directly infringed – or contributed to the

infringement of – Plaintiffs’ copyright in the Photograph in violation of 17 U.S.C. §§ 106 and

501; that Defendants provided and distributed false CMI in violation of 17 U.S.C. § 1202(a);

and that Defendants removed or altered CMI in violation of 17 U.S.C. § 1202(b);

       B.     That the Court issue an injunction providing that, pursuant to 17 U.S.C. § 502,

Defendants, their agents, owners, partners, officers, directors, agents, servants, employees,



                                                27
        Case 1:18-cv-09021-JGK Document 3 Filed 10/03/18 Page 28 of 29




representatives, licensees, subsidiaries, manufacturers and distributors, and/or anyone acting on

behalf of, or in concert with, Defendants, jointly and severally, be enjoined throughout the

world during the pendency of this action and permanently thereafter from:

                i. manufacturing, reproducing, selling, offering for sale, promoting,

                    advertising, distributing, and/or commercially exploiting in any manner,

                    either directly or indirectly, any materials, including music CDs, downloads,

                    videos, t-shirts, sweatshirts, coffee mugs, and other items, which incorporate

                    the Photograph;

                ii. posting, distributing, displaying, e-mailing, or otherwise disseminating, in

                    physical or digital format, in any physical location, or on any website, social

                    media platform, or any other location on the Internet, any copy of the

                    Photograph, including as part of the album cover of “The Program”; and

               iii. holding themselves out as licensees or otherwise authorized users of

                    Plaintiffs’ Photograph;

        C.     An order requiring an accounting, and that all gains, profits and advantages

derived by Defendants by their acts of infringements be deemed held in constructive trust for

the benefit of Plaintiffs;

        D.     That, pursuant to 17 U.S.C. § 503, Defendants be required to deliver to the Court,

or to some other person that the Court may designate, for ultimate destruction, any and all

articles of merchandise, including music CDs, t-shirts, sweatshirts, coffee mugs, and/or other

materials in Defendants’ possession or control which might, if sold or distributed for sale,

violate the injunction granted herein;




                                                28
Case 1:18-cv-09021-JGK Document 3 Filed 10/03/18 Page 29 of 29
